Name: Commission Implementing Decision (EU) 2017/996 of 9 June 2017 setting up the European Carbon Dioxide Capture and Storage Laboratory Ã¢  European Research Infrastructure Consortium (ECCSEL ERIC) (notified under document C(2017) 3875)
 Type: Decision_IMPL
 Subject Matter: legal form of organisations;  research and intellectual property;  EU institutions and European civil service;  environmental policy;  deterioration of the environment
 Date Published: 2017-06-13

 13.6.2017 EN Official Journal of the European Union L 149/91 COMMISSION IMPLEMENTING DECISION (EU) 2017/996 of 9 June 2017 setting up the European Carbon Dioxide Capture and Storage Laboratory  European Research Infrastructure Consortium (ECCSEL ERIC) (notified under document C(2017) 3875) (Only the Dutch, English, French and Italian texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) France, Italy, the Netherlands, Norway and the United Kingdom requested the Commission to set up the European Carbon Dioxide Capture and Storage Laboratory  European Research Infrastructure Consortium (ECCSEL ERIC). They have agreed that Norway will be the host Member State of ECCSEL ERIC. (2) Since the United Kingdom notified on 29 March 2017 its intention to leave the Union, pursuant to Article 50 of the Treaty on European Union, the Treaties will cease to apply to the United Kingdom from the date of entry into force of the withdrawal agreement or, failing that, two years after the notification, unless the European Council, in agreement with the United Kingdom, decides to extend that period. As a consequence, and without prejudice to any provisions of the withdrawal agreement, this Implementing Decision only applies until the United Kingdom ceases to be a Member State. (3) Regulation (EC) No 723/2009 has been incorporated in the Agreement on the European Economic Area (EEA) by Decision of the EEA Joint Committee No 72/2015 (2). (4) The Commission has, in accordance with Article 5(2) of Regulation (EC) No 723/2009, assessed the application and concluded that it meets the requirements set out in that Regulation. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The European Carbon Dioxide Capture and Storage Laboratory  European Research Infrastructure Consortium named ECCSEL ERIC is set up. 2. The essential elements of the Statutes of ECCSEL ERIC are set out in the Annex. Article 2 This Decision is addressed to the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Kingdom of Norway and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 June 2017. For the Commission Carlos MOEDAS Member of the Commission (1) OJ L 206, 8.8.2009, p. 1. (2) Decision of the EEA Joint Committee No 72/2015 of 20 March 2015 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (OJ L 129, 19.5.2016, p. 85). ANNEX ESSENTIAL ELEMENTS OF THE STATUTES OF ECCSEL ERIC The following Articles and paragraphs of the Articles of the Statutes of ECCSEL ERIC provide for the essential elements in accordance with Article 6(3) of Regulation (EC) No 723/2009 1. Tasks and Activities (Article 2 of the Statutes of ECCSEL ERIC) 1. ECCSEL ERIC shall establish and operate a world-class distributed research infrastructure to be set up as a central hub responsible for the coordinated operation of several facilities operating under a joint hallmark, ECCSEL ERIC. (a) ECCSEL ERIC shall coordinate the use of the research facilities in the distributed infrastructure and coordinate plans for their upgrade and new investments. ECCSEL ERIC shall assure the international open access to the infrastructure. ECCSEL ERIC shall furthermore, within its means and competence, support the owners of the research facilities in their endeavours to enhance the operations of their facilities and their endeavours to upgrade them and to create new facilities. (b) ECCSEL ERIC shall facilitate superior experimental research on new and improved CO2 capture, transport and storage techniques (CCS), envisaging commercial uptake by 2020-2030 and beyond 2030, respectively. The General Assembly may in the future decide on an extension of ECCSEL ERIC activities towards utilisation of CO2 (Carbon Capture, Utilization, and Storage (CCUS)) beyond enhanced oil recovery (EOR). (c) ECCSEL ERIC does not own and operate research facilities itself. The General Assembly may however in the future decide that ECCSEL ERIC shall invest in or run its own facilities. Members and Observers who do not wish to participate in funding such facilities may abstain from the financing of them in accordance with Article 9(2)(a). 2. ECCSEL ERIC shall make facilities required for conducting research in priority areas available for the international research community. By doing this ECCSEL ERIC will contribute to pushing the forefront of technological development beyond the current state-of-the-art, thereby accelerating the commercialisation and deployment of CCS. In this undertaking, ECCSEL ERIC shall address and nurture top-level research actions among scientists within the field of CCS and according to the priorities of ECCSEL ERIC. ECCSEL ERIC will establish a very advanced inventory of unique research facilities and give the European CCS community (primarily), and non-European CCS communities access to these resources. 3. ECCSEL ERIC shall be constructed and operated on a non-economic basis; 4. Without prejudice to the main principle set out in Article 2(3), ECCSEL ERIC may carry out limited economic activities provided that they are closely related to ECCSEL ERIC's main tasks and they do not jeopardize the achievement thereof. 2. Name, seat, location and working language (Article 1 of the Statutes of ECCSEL ERIC) 1. There shall be a distributed European Research Infrastructure Consortium called the European Carbon Dioxide Capture and Storage Laboratory  European Research Infrastructure Consortium, hereinafter referred to as ECCSEL ERIC. 2. ECCSEL ERIC shall have its statutory seat in Trondheim, Norway. 3. Duration (Article 21 of the Statutes of ECCSEL ERIC) ECCSEL ERIC shall be established for an indefinite period of time. 4. Winding up (Article 23 of the Statutes of ECCSEL ERIC) 1. The General Assembly may with a two-thirds majority vote decide to wind up ECCSEL ERIC. 2. Without undue delay and in any event within 10 days after adoption of the decision to wind up ECCSEL ERIC, ECCSEL ERIC shall notify the European Commission about the decision. 3. Assets remaining after payment of ECCSEL ERIC debts shall be apportioned among the Members in proportion to their accumulated annual fee to ECCSEL ERIC as specified in Annex II to the Statutes. 4. Without undue delay and in any event within 10 days of the closure of the winding up procedure, ECCSEL ERIC shall notify the European Commission thereof. 5. ECCSEL ERIC ceases to exist on the day on which the European Commission publishes the appropriate notice in the Official Journal of the European Union. 5. Liability (Article 13 of the Statutes of ECCSEL ERIC) 1. ECCSEL ERIC shall be liable for its debts. 2. The Members shall not be jointly liable for the debts of ECCSEL ERIC. The liability of the Members for the debts of ECCSEL ERIC shall be limited to their respective contributions. 3. ECCSEL ERIC shall take appropriate insurance to cover the risks specific to the construction and operation of ECCSEL ERIC. 6. Access Policy (Article 18 of the Statutes of ECCSEL ERIC) 1. A substantial part of the available research time for each national facility participating in the ECCSEL infrastructure is to be offered to the international research community. The General Assembly shall reserve a proportion of the access time available to researchers from states that are not Members of ECCSEL ERIC. 2. ECCSEL ERIC and the owners of the research facilities shall enter into individual agreements related to how large a proportion of the available research time will be made available for the international research community and the conditions for access. 3. The access to ECCSEL ERIC facilities shall be open to researchers, scientists and students. The granting of access is to be based on competition and peer review of applications after a fair and transparent procedure. The criteria for the competition shall be scientific excellence and importance in relation to ECCSEL ERIC strategies, as decided by the General Assembly. 4. Users shall bear all access costs and all costs related to materials including samples and equipment belonging to such users. The access costs shall be based on rates applying to each ECCSEL ERIC Facility. 5. ECCSEL ERIC may establish a system for authentication and authorisation that ensures that only persons that are entitled to access a facility are admitted entry and use. ECCSEL ERIC may decide that Members and Observers must adhere to such a system if their researchers are to be granted access. 6. A detailed Access Policy applicable to users, approved by the General Assembly, is to be publically available. 7. The Research Infrastructure Coordination Committee, the Scientific Advisory Board and the Ethics and Environmental Advisory Board (Article 11 of the Statutes of ECCSEL ERIC) The Scientific Advisory Board (a) The General Assembly shall appoint an independent Scientific Advisory Board of up to six eminent, independent and experienced scientists coming from countries worldwide. The appointment of the members of the Board shall be based on proposals from the Director, who shall seek advice from the Scientific Advisory Board and from the Research Infrastructure Coordination Committee. The term of office of the members of the Board is three years. Re-appointment is possible once. Delegates to the General Assembly cannot be appointed to this Board. (b) The Director shall consult with the Scientific Advisory Board at least once a year on the scientific quality of the services offered by ECCSEL ERIC, the organisation's scientific policies, procedures and future plans. (c) The Scientific Advisory Board shall annually submit a written report to the General Assembly, through the Director, on its activities. The Director shall submit the report to the General Assembly together with the Director's comments and possible recommendations. 8. Dissemination Policy (Article 19 of the Statutes of ECCSEL ERIC) 1. There shall be open access to ECCSEL ERIC research results and data in accordance with the dissemination policy adopted by the General Assembly. The research results and data shall be given to interested parties without payment of other costs than those associated with the dissemination. For the purpose of this provision, ECCSEL ERIC research results and data shall mean research results and data in the field of carbon dioxide capture and storage generated by the owners of the facilities that participate in the ECCSEL ERIC infrastructure. 2. ECCSEL ERIC shall actively disseminate ECCSEL ERIC research results to society so that they can play an active role in policy development and the control of carbon dioxide emissions. 3. ECCSEL ERIC shall promote the ECCSEL ERIC cooperation and the cooperation's results, encourage researchers to embark on new and innovative projects and, as appropriate, encourage researchers to use ECCSEL ERIC results in higher education. 4. ECCSEL ERIC shall generally encourage users of ECCSEL ERIC research results to make their own research results publicly available and shall request users to make suitable publicity about the access provided to them within ECCSEL ERIC. 5. The dissemination policy shall describe the various target groups, and use several channels to reach the target audiences. In all publications dealing with results and knowledge generated by or within the ECCSEL ERIC cooperation, ECCSEL ERIC shall be duly acknowledged. 9. Intellectual Property Rights Policy (Article 20 of the Statutes of ECCSEL ERIC) 1. In accordance with the objects of the present Statutes, the term Intellectual Property is to be understood according to Article 2 of the Convention Establishing the World Intellectual Property Organisation (WIPO) signed on 14 July 1967. 2. With respect to questions of Intellectual Property, the relations between the Members are to be governed by the national legislation of the Member countries, as well as relevant international rules and regulations. 3. Intellectual property that Members provide to ECCSEL ERIC shall remain the property of the original Intellectual Property holder. If such property originates from ECCSEL ERIC funded work (direct contribution or in kind), the intellectual property shall belong to ECCSEL ERIC, unless it has been agreed that the property shall belong to the Member that has created it. The possible economic value of access above the fee paid shall not regarded as ECCSEL ERIC  funding of a project. 4. ECCSEL ERIC shall ensure that users agree to the terms and conditions governing access to results and intellectual property rights of results and that suitable security arrangements are in place regarding the storage and handling of rights and results. 5. ECCSEL ERIC shall have in place arrangements for investigating allegations of security breaches and confidentiality disclosures regarding research data and information. 6. ECCSEL ERIC shall provide guidance to researchers to ensure that research undertaken using material made accessible through ECCSEL ERIC shall be undertaken within a framework that recognizes the rights of owners. 7. A detailed Intellectual Property Rights Policy, approved by the General Assembly shall be separately agreed by the parties operating the facilities that participate in ECCSEL ERIC activities. 10. Employment (Article 17 of the Statutes of ECCSEL ERIC) 1. ECCSEL ERIC shall be an equal opportunity employer. The procedures for selecting applicants for ECCSEL ERIC staff positions shall be transparent, non-discriminatory and respect equal opportunities. 2. Employment contracts shall be subject to applicable laws and regulations of the country in which the staff is employed or to the laws of the country where the activities of ECCSEL ERIC are conducted. ECCSEL ERIC vacancies shall be published internationally in an appropriate manner. 3. Subject to the requirements of national legislation, each Member shall within its jurisdiction facilitate the movement and residence of nationals of Members involved in the tasks of ECCSEL ERIC and of the family members of such nationals. 11. Procurement policy and tax exemption (Article 16 of the Statutes of ECCSEL ERIC) 1. ECCSEL ERIC shall treat procurement candidates and tenderers equally and in a non-discriminatory way, independent of whether or not they are based in the European Union. The ECCSEL ERIC procurement policy shall respect the principles of transparency, non-discrimination and competition. 2. The Director shall be responsible for all ECCSEL ERIC procurement. The decision to award procurement shall be published appropriately and include a full justification. The General Assembly shall adopt Implementing Rules defining all necessary details on exact procurement procedures and criteria. 3. Procurement by Members and Observers concerning ECCSEL ERIC activities shall be done in such a way that due consideration is given to ECCSEL ERIC needs, technical requirements and specifications issued by the relevant bodies.